UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2413


CHRISTIE WYATT,

                  Plaintiff - Appellant,

          v.

IPKEYS TECHNOLOGIES, LLC,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:15-cv-00223-TSE-IDD)


Submitted:   April 19, 2016                   Decided:   May 2, 2016


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christie Wyatt, Appellant Pro Se.       Michael Earl     Barnsback,
LECLAIR RYAN, PC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christie Wyatt appeals from the jury’s verdict in favor of

IPKeys Technologies, LLC, on her claim that she was terminated

in   violation       of     the    Uniformed     Services           Employment     and

Reemployment     Rights     Act,   38   U.S.C.    § 4311       (2012).     We     have

considered    Wyatt’s     arguments     and    reviewed       the    district    court

record and discern no reversible error.                 Accordingly, we affirm

the district court’s judgment.                Wyatt v. IPKeys Technologies,

LLC, No. 1:15-cv-00223-TSE-IDD (E.D. Va. Oct. 15, 2015).                            We

dispense     with    oral    argument    because        the    facts     and     legal

contentions    are    adequately     presented     in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2